

Exhibit 10.1



















--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSETT PURCHASE AGREEMENT


DATED AS OF MAY 27th, 2010


MINERCO RESOURCES, INC.
AND
ROTA INVERSIONES S. DE R.L.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 







 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


ARTICLE                                                                                                                                                            PAGE


 
1.
Purchase and Sale of Asset (The “Chiligatoro Hydro-Electric Project”).
1

 
1.1
Agreement to Purchase and Sell.
1

 
1.2
Purchase Price.
1

 
1.3
Payment of Purchase Price.
1

 
1.4
Closing.
2



 
2.
Representations and Warranties of Seller.
2

 
2.2
Corporate Authority.
2

 
2.3
Compliance with Law.
2

 
2.4
Validity and Effect of Agreements.
2

 
2.5
No Required Consents or Defaults.
2

 
2.6
Affiliated Entities.
3



 
2.8
Jurisdictions.
3

 
2.9
Records.
3

 
2.10
Officers and Directors.
3



 
2.12
Undisclosed Liabilities.
3

 
2.13
Absence of Certain Changes or Events

                                                Since the Date of the Unaudited
Balance Sheet.
3

 
2.14
Taxes.
4

 
2.15
Title to Property and Assets.
5

 
2.16
Condition of Personal Property.
5

 
2.17
Real Estate and Leases.
5

 
2.18
List of Contracts and Other Data.
5

 
2.19
Business Property Rights.
6

 
2.20
No Breach or Default.
6

 
2.21
Labor Controversies.
6

 
2.22
Litigation.
6

 
2.23
Powers of Attorney.
7

 
2.24
Insurance.
7

 
2.25
No Brokers.
7

 
2.26
No Misrepresentation or Omission.
7



 
3.
Representations and Warranties of Buyer.
7

 
3.1
Existence and Good Standing.
8

 
3.2
Corporate Authority.
8

 
3.3
Compliance with Law.
8

 
3.4
Authorization; Validity and Effect of Agreements.
8



 
4.
Other Covenants and Agreements.
8

 
4.1
Indemnification by Seller.
8

 
4.2
Indemnification by Buyer.
8

 
4.3
Tax Indemnity.
9

 
4.4
Conditions of Indemnification.
9

 
4.5
Taxes and Expenses.
10

 
4.6
Exclusive Dealing.
10

 
4.7
Public Announcements.
11





 
 

--------------------------------------------------------------------------------

 
 
 
 
5.
Conditions of Closing.
11

 
5.1
Buyer’s Conditions of Closing.
11

 
5.2
Seller’s Conditions of Closing.
12



 
6.
Termination.
13

 
6.1
Methods of Termination.
13

 
6.2
Procedure Upon Termination.
13



 
7.
Miscellaneous.
14

 
7.1
Notice.
14

 
7.2
Execution of Additional Documents.
15

 
7.3
Binding Effect; Benefits.
15

 
7.4
Entire Agreement.
15

 
7.5
Choice of Law and Venue, Jurisdiction, Attorneys’ fees.
15

 
7.6
Fair Meaning.
15

 
7.7
Mutual Drafting.
15

 
7.8
Jurisdiction Service of Process.
16

 
7.9
Survival.
16

 
7.10
Counterparts.
16

 
7.11
Headings.
16

 
7.12
Waivers.
16

 
7.13
Merger of Documents.
16

 
7.14
Incorporation of Exhibits and Schedules
16

 
7.15
Severability
16

 
7.16
Assignability
17

 
7.17
Binding on  Successors and Assigns
17

 
7.18
Third Party Beneficiaries
17

 
7.19
Authority of Signers
17

 
   

 

 
SCHEDULE 2.0 
CHILIGATORO HYDRO-ELECTRIC PROJECT DESCRIPTION

 
SCHEDULE 2.6 
AFFILIATED ENTITIES OF  THE PROJECT

 
SCHEDULE 2.8
JURISDICTIONS WHERE THE PROJECT IS LICENSED TO DO BUSINESS



SCHEDULE 2.12
UNDISCLOSED LIABILITIES



SCHEDULE 2.5
REAL PROPERTY OWNED/LEASED BY THE PROJECT



SCHEDULE 2.17
REAL ESTATE AND LEASES



SCHEDULE 2.18
LIST OF CONTRACTS AND OTHER DATA



SCHEDULE 2.19
BUSINESS PROPERTY RIGHTS



SCHEDULE 2.22
PENDING LITIGATION



SCHEDULE 2.23
BANK ACCOUNTS



SCHEDULE 2.25
INSURANCE POLICIES






 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is dated the 27th day of May,
2010, by and among Minerco Resources, Inc., a Nevada corporation which is
publicly traded on the Over-The -Counter Bulletin Board (OCTBB: MINE)
hereinafter referred to as the “Buyer”, and ROTA INVERSIONES S.DE R.L., a
Corporation formed and operated under the laws of Honduras hereinafter referred
to as the “Seller”), (hereinafter sometimes referred to collectively as
the  “Parties”).


WHEREAS, Seller desire to sell Buyer, and Buyer desires to purchase from Seller,
One Hundred percent (100%) of all of the Seller’s rights, title and interest in
and to a certain Hydo-Electric Project located in Honduras known as the
“Chiligatoro Hydro-Electric Project” more specifically defined in Schedule 2.0
attached hereto and incorporated herein by reference, (hereinafter sometimes
referred to as the “Project”) for the consideration and upon the terms and
subject to the conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the parties hereto hereby agree as
follows:


1.             Purchase and Sale of Assets.


1.1           Agreement to Purchase and Sell.  Upon the terms and subject to the
conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as such term is hereinafter defined), Seller shall sell to Buyer, and Buyer
shall  acquire from Seller, One Hundred percent (100%) of all of the Seller’s
rights, title and interest in and to a certain Hydo-Electric Project located in
Honduras known as the “Chiligatoro Hydro-Electric Project” more specifically
defined in Schedule 2.0 attached hereto and incorporated herein by reference.


1.2           Purchase Price.  Upon the terms and subject to the conditions set
forth in this Agreement, in reliance upon the representations, warranties,
covenants and agreements of the Seller contained herein, and in exchange
for  One Hundred percent (100%) of all of the Seller’s rights, title and
interest in and to the Project , Buyer agrees to deliver to Seller a total of
18,000,000 shares of the Buyer’s $.001 par value common stock of Buyer (“Buyer’s
Shares”) to be distributed to the Seller(s) based upon Seller(s) respective pro
rata percentage interest in the Project (the “Purchase Price”). The shares shall
be fully paid for and non-assessable when issued and bear a restrictive legend
in accordance with Rule 144 of the Securities and Exchange Act of 1933 as
amended.
 
1.3           Payment of Purchase Price.  The  Purchase Price shall be payable
as follows:


(a)           Nine Million (9,000,000) shares of the Buyer’s common stock shall
be delivered to Seller or Seller assign’s within Three (3) days of the Closing
Date as defined in Section 1.4 herein.


(b)           Four Million Five Hundred Thousand (4,500,000) shares of the
Buyer’s common stock shall be delivered to Seller or Seller assign’s on or
before One Thundered and Eighty Days (180) days from the Closing Date as defined
in Section 1.4 herein.


(c)           Four Million Five Hundred Thousand (4,500,000) shares of the
Buyer’s common stock shall be delivered to Seller or Seller assign’s upon the
Company having successfully raised a total of Twelve Million Dollars US
($12,000,000) in funding for the Project no later than Twenty Four (24) months
from the Closing Date as defined in Section 1.4 herein subject to the terms and
conditions set forth in Sections 6 of this Agreement in its entirety.
 
 
 
1

--------------------------------------------------------------------------------

 

 
(d)           As additional consideration for this Agreement, Buyer shall pay to
Seller a royalty of 10% of the adjusted gross revenues, derived after all
applicable taxes, from the Project to prior to the completion of the payout.
Furthermore, Buyer shall pay to Seller a royalty of 20% of the adjusted gross
revenues, derived after all applicable taxes, from the Project to after the
completion of the payout for the life of the Project, including any renewal(s),
transfer(s) or sale, if any, in perpetuity. “Payout” is defined as, ALL
associated costs related to the development of the Project.

 
                1.4           Closing.  The closing of the transaction
contemplated herein (the "Closing") will be at the office of Buyer on or before
May 25th, 2010, or at such other place or at such other date and time as Seller
and Buyer may mutually agree.  Such date and time of Closing is herein referred
to as the "Closing Date."


2.             Representations and Warranties of Seller.  The Seller, represents
and warrants to Buyer as follows:


2.1           Existence and Good Standing.  As of the Closing,  TheProject is
duly licensed or qualified to do business and is in good standing under the laws
of all other jurisdictions in which the character of the properties owned or
leased by it therein or in which the transaction of its business makes such
qualification necessary.


2.2           Corporate Authority.  As of the Closing, the Project has all
requisite corporate power and authority to own its properties and carry on its
business as now conducted.


2.3           Compliance with Law.   As of the Closing, the Project is not in
default with respect to any order of any court, governmental authority or
arbitration board or tribunal to which the Project and or the Seller is a party
or is subject, and theProject is not in violation of any laws, ordinances,
governmental rules or  regulations to which it is subject.  The Seller has
obtained all licenses, permits and other authorizations and has taken all
actions required by applicable laws or governmental regulations in connection
with its business as now conducted which are required and necessary for the
Project viability.


2.4           Validity and Effect of Agreements.  This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Seller enforceable in accordance with their terms, except that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.


2.5           No Required Consents or Defaults.  The execution and delivery of
this Agreement by the Seller does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any person not a party
to this Agreement, (ii) result in the breach of any term or provision of, or
constitute a default under, or result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or the lapse of time or
both) any obligation under, or result in the creation or imposition of any lien,
charge, pledge, security interest or other encumbrance upon any part of
the  Project pursuant to any provision of, any order, judgment, arbitration
award, injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Seller or the Project is a party or by which
any of them is bound, or violate or conflict with any provision of the by-laws
or articles/certificate of incorporation which may relate to the Project as
amended to the date of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.6           Affiliated Entities.  Except as otherwise disclosed in Schedule
2.6 attached hereto, the Project does not own, directly or indirectly, any
interest in any corporation, business trust, joint stock corporation,
partnership or other business organization or association.


2.8           Jurisdictions.  Schedule 2.8 contains a list of all jurisdictions
in which the Project is presently licensed or qualified to do business.  Both
the Seller and the Project has complied in all material respects with all
applicable laws of each such jurisdiction and all applicable rules and
regulations of each regulatory agency therein.  The Project has not been denied
admission to conduct any type of business in any jurisdiction in which it is not
presently admitted as set forth in such Schedule 2.8, has not had its license or
qualifications to conduct business in any jurisdiction revoked or suspended, and
has not been involved in any proceeding to revoke or suspend a license or
qualification.


2.9           Records.  The corporate minute books of the Project to be
delivered to Buyer at the Closing shall contain true and complete copies of the
articles of incorporation, as amended to the Closing Date, bylaws, as amended to
the Closing Date, and the minutes of all meetings of directors and Seller and
certificates reflecting all actions taken by the directors or Seller without a
meeting, from the date of incorporation of the Project to the Closing Date is
applicable.


2.10         Directors.  Upon the Closing as defined in Section 1.4  of this
Agreement, the Seller shall have the right to appointed Mr. Marco Rodriguez a
member of the Board of Directors of the Buyer.


2.11         Financial Statements.  Seller has furnished to Buyer (i) a compiled
balance sheet and related statement of income as of the end of the last fiscal
quarter (the "Compiled Balance Sheet"), and (ii) an unaudited balance sheet and
related statement of income as of March 30, 2010 (the "Unaudited Balance Sheet")
(collectively the "Financial Statements").  The Compiled Balance Sheet and the
Unaudited Balance Sheet are hereinafter collectively referred to as the "Balance
Sheets."  The Financial Statements fully and fairly set forth the financial
condition of the Project as of the dates indicated, and the results of its
operations for the periods indicated, in accordance with GAAP consistently
applied, except as otherwise stated therein and in the related reports of
independent accountants.


2.12         Undisclosed Liabilities.  The Project has no liabilities or
obligations whatsoever, whether accrued, absolute, contingent or otherwise,
which are not reflected or provided for in the Financial Statements except (i)
accounts payable and accrued expenses arising after the date of the Unaudited
Balance Sheet which were incurred in the ordinary course of business, in each
case in normal amounts and none of which is materially adverse, and (ii)
liabilities as and to the extent specifically described in Schedule 2.12.


2.13         Absence of Certain Changes or Events Since the Date of the
Unaudited Balance Sheet.  Since the date of the Unaudited Balance Sheet, the
Project has not:


(A)           incurred any liability whatsoever, whether accrued, absolute,
contingent or otherwise, except those liabilities and obligations referred to in
Section 2.12 above, and except in connection with this Agreement and the
transactions contemplated hereby;
 
 
 
3

--------------------------------------------------------------------------------

 

 
(B)           discharged or satisfied any lien, security interest or encumbrance
or paid any obligation or liability (fixed or contingent), other than in the
ordinary course of business and consistent with past practice;


(C)           mortgaged, pledged or subjected to any lien, security interest or
other encumbrance any of its assets or properties;


(D)           transferred, leased or otherwise disposed of any of its assets or
properties except for a fair consideration in the ordinary course of business
and consistent with past practice or, except in the ordinary course of business
and consistent with past practice, acquired any assets or properties;


(E)           canceled or compromised any debt or claim, except in the ordinary
course of business and consistent with past practice;


(F)           waived or released any rights of material value;


(G)           except pursuant to those contracts listed on Schedules 2.18 and
2.19 hereto, transferred or granted any rights under any concessions, leases,
licenses, agreements, patents, inventions, trademarks, trade names, service
marks or copyrights or with respect to any know-how;


(H)           made or granted any wage or salary increase applicable to any
group or classification of employees or contract labor generally, entered into
any employment contract with, or made any loan to, or entered into any material
transaction of any other nature with, any officer or employee of the Project;


(I)           entered into any transaction, contract or commitment, except (i)
contracts listed on Schedules 2.18 and 2.19 hereto and (ii) this Agreement and
the transactions contemplated hereby;


(J)           suffered any casualty loss or damage (whether or not such loss or
damage shall have been covered by insurance) which affects in any material
respect its ability to conduct business, or suffered any casualty loss or damage
in excess of $25,000.00 and which is not covered by insurance; or


(K)           declared any royalties, bonuses to profit sharing commitments,
relating to the Project or taken any steps looking toward the dissolution or
liquidation of the Project.


Between the date of this Agreement and the Closing, the Project will not,
without prior written notice to Buyer, do any of the things listed in
sub-paragraphs (A) through (K) above.


2.14         Taxes.  The Project (i) has duly and timely filed or caused to be
filed all federal, state, local and foreign tax returns (including, without
limitation, consolidated and/or combined tax returns) required to be filed by it
prior to the date of this Agreement which relate to the Project or with respect
to which the Project or the assets or properties of the Project are liable or
otherwise in any way subject, (ii) has paid or fully accrued for all taxes shown
to be due and payable on such returns (which taxes are all the taxes due and
payable under the laws and regulations pursuant to which such returns were
filed), and (iii) has properly accrued for all such taxes accrued in respect of
the Project or the assets and properties of the Project for periods subsequent
to the periods covered by such returns.  No deficiency in payment of taxes for
any period has been asserted by any taxing body and remains unsettled at the
date of this Agreement.  Copies of all federal, state, local and foreign tax
returns of the Project have been made available for inspection by Buyer.
 
 
 
4

--------------------------------------------------------------------------------

 

 
2.15         Title to The Project Property and Assets.  The Project has good and
marketable title to all of the properties and assets reflected in the Balance
Sheets and the Business Property Rights (as defined in Section 2.20).  None of
such properties or assets is, except as disclosed in said Balance Sheets or the
Schedules hereto, subject to a contract of sale not in the ordinary course of
business, or subject to security interests, mortgages, encumbrances, liens or
charges of any kind or character.


2.16         Condition of Personal Property.  All tangible personal property,
equipment, fixtures and inventories included within the assets of the Project
are in good, merchantable or in reasonably repairable condition and are suitable
for the purposes for which they are used.  No value in excess of applicable
reserves has been given to any inventory with respect to obsolete or
discontinued products.  To the best of the Seller’s knowledge, all of the
inventories and equipment, including equipment leased to others, are well
maintained and in good operating condition.


2.17         Real Estate and Leases.  Schedule 2.17 contains a list of all real
property owned by the Seller relating to the Project or in which the Project has
a leasehold or other interest (whether as landlord, tenant or otherwise) and of
any lien, charge or encumbrance thereupon.  Such Schedule also contains a
substantially accurate description identifying all such real property and the
significant rental terms (including rents, termination dates and renewal
conditions).  The improvements upon such properties and use thereof by the
Project conform to all applicable lease restrictions, zoning and other local
ordinances.


2.18         List of Contracts and Other Data.  Schedule 2.18 sets forth the
following:


(A)           (i) all computer software, patents and registrations for
trademarks, trade names, service marks and copyrights which are unexpired as of
the date of this Agreement and which are owned by the the Seller or the Project
for the benefit of the Project, as well as all applications pending on said date
for patents or for trademark, trade name, service mark or copyright
registrations, and all other proprietary rights, owned or held by the the Seller
or the Project for the benefit of the Project, and (ii) all licenses granted by
or to the Project and all other agreements to which the the Seller or the
Project for the benefit of the Project is a party and which relate, in whole or
in part, to any items of the categories mentioned in sub-paragraph (A) above or
to other proprietary rights of the the Seller or the Project for the benefit of
the Project which are reasonably necessary to, or used in connection with, the
business of the Project;


(B)           all collective bargaining agreements, employment and consulting
agreements, executive compensation plans, bonus plans, profit-sharing plans,
deferred compensation agreements, employee pension or retirement plans, employee
stock purchase and stock option plans, group life insurance, hospitalization
insurance or other plans or arrangements providing for benefits to employees of
the Project;


(C)           all contracts, understandings and commitments (including, without
limitation, mortgages, indentures and loan agreements) to which the Project or
the Seller for the benefit of the Project is a party, or to which it or any of
its assets or properties are subject and which are not specifically referred to
in sub-paragraphs (A) or (B) above or in Schedule 2.18 hereof;


(D)           the names and current annual compensation rates of all employees
of the Project; and
 
 
 
5

--------------------------------------------------------------------------------

 

 
(E)           all customer backlog which is represented by firm purchase orders,
identifying the customers, products and purchase prices.


True and complete copies of all documents and complete descriptions of all oral
understandings, if any, referred to in Schedules 2.17 and 2.18 have been
provided or made available to Buyer and its counsel.


2.19         Business Property Rights.  The property referred to in Section
2.19(A) above, together with (i) all designs, methods, inventions and know-how
related thereto and (ii) all trademarks, trade names, service marks, and
copyrights claimed or used by the Project which have not been registered
(collectively "Business Property Rights"), constitute all such proprietary
rights owned or held by the Project.  The Project or the Seller for the benefit
of the Project owns or has valid rights to use all such Business Property Rights
without, to the best of Seller’ knowledge, conflict with the rights of
others.  Except as set forth in Schedule 2.19 hereto, no person or corporation
has made or, to the knowledge of Seller or the Project, threatened to make any
claims that the operation of the business of the Project is in violation of or
infringes any Business Property Rights or any other proprietary or trade rights
of any third party.  To the knowledge of Seller or the Project, no third party
is in violation of or is infringing upon any Business Property Rights.


2.20         No Breach or Default.   As of the Closing, the Project is not in
default under any contract to which it is a party or by which it is bound, nor
has any event occurred which, after the giving of notice or the passage of time
or both, would constitute a default under any such contract.  Seller have no
reason to believe that the parties to such contracts will not fulfill their
obligations under such contracts in all material respects or are threatened with
insolvency.


2.21         Labor Controversies.   As of the Closing, the Project is not a
party to any collective bargaining agreement.  There are not any controversies
between the Project and any of its employees which might reasonably be expected
to materially adversely affect the conduct of its business, or any unresolved
labor union grievances or unfair labor practice or labor arbitration proceedings
pending or threatened relating to its business, and there are not any
organizational efforts presently being made or threatened involving any of the
Project's employees.  The Seller on behalf of the Project has not received
notice of any claim that the Project has not complied with any laws relating to
the employment of labor, including any provisions thereof relating to wages,
hours, collective bargaining, the payment of social security and similar taxes,
equal employment opportunity, employment discrimination and employment safety,
or that the Project is liable for any arrears of wages or any taxes or penalties
for failure to comply with any of the foregoing.


2.22         Litigation.  As of the Closing, Except as set forth in Schedule
2.22, there are no actions, suits or proceedings with respect to the Project
involving claims by or against Seller or the Project which are pending or
threatened against Seller or the Project, at law or in equity, or before or by
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality in any jurisdiction in  the world.  No
basis for any action, suit or proceeding exists, and there are no orders,
judgments, injunctions or decrees of any court or governmental agency with
respect to which Seller or the Project has been named or to which Seller or the
Project is a party, which apply, in whole or in part, to the business of the
Project, or to any of the assets or properties of the Project or which would
result in any material adverse change in the business or prospects of the
Project.
 
                2.23         Bank Accounts.  The name of each bank, savings
institution or other person with which the Project has an account or safe
deposit box and the names and identification of all persons authorized to drawn
thereon or to have access thereto are as set forth on Schedule 2.23.
 
 
 
6

--------------------------------------------------------------------------------

 

 
2.24         Powers of Attorney.  There are no persons holding powers of
attorney from the Project.


2.25         Insurance.  A list of all insurance policies owned by the Project,
together with a brief statement of the coverage thereof, are as set forth on
Schedule 2.25.


2.26         No Brokers.  Neither Seller nor the Project has entered into any
contract, arrangement or understanding with any person or firm which may result
in the obligation of Buyer or the Project to pay any finder's fees, brokerage or
agent's commissions or other like payments in connection with the negotiations
leading to this Agreement or the consummation of the transactions contemplated
hereby, and neither Seller nor the Project are aware of any claim or basis for
any claim for payment of any finder's fees, brokerage or agent's commissions or
other like payments in connection with the negotiations leading to this
Agreement or the consummation of the transactions contemplated hereby.


2.27         No Misrepresentation or Omission.  No representation or warranty by
Seller in this Article 2 or in any other Article or Section of this Agreement,
or in any certificate or other document furnished or to be furnished by Seller
pursuant hereto, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained therein not misleading or will omit to state a material
fact necessary in order to provide Buyer with accurate information as to the
Project.


3.             Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller as follows:


3.1           Existence and Good Standing.  As of the Closing, Buyer is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada.  Buyer is duly licensed or qualified to do business
as a foreign corporation and is in good standing under the laws of all other
jurisdictions in which the character of the properties owned or leased by it
therein or in which the transaction of its business makes such qualification
necessary.


3.2           Corporate Authority.  As of the Closing, Buyer has all requisite
corporate power and authority to own its properties and carry on its business as
now conducted.


3.3           Compliance with Law.  As of the Closing Buyer is not in default
with respect to any order of any court, governmental authority or arbitration
board or tribunal to which Buyer is a party or is subject, and Buyer is not in
violation of any laws, ordinances, governmental rules or regulations to which it
is subject.  Buyer has obtained all licenses, permits or other authorizations
and has taken all actions required by applicable laws or governmental
regulations in connection with its business as now conducted.


3.4           Authorization; Validity and Effect of Agreements.  The execution
and delivery of this Agreement and all agreements and documents contemplated
hereby by Buyer, and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all requisite corporate action.  This
Agreement constitutes, and all agreements and documents contemplated hereby when
executed and delivered pursuant hereto will constitute, the valid and legally
binding obligations of Buyer enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.  The execution and delivery of
this Agreement by Buyer does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any third party, (ii)
result in the breach of any term or provision of, or constitute a default under,
or result in the acceleration of or entitle any party to accelerate (whether
after the giving of notice or the lapse of time or both) any obligation under,
or result in the creation or imposition of any lien, charge, pledge, security
interest or other encumbrance upon any part of the Project pursuant to any
provision of, any order, judgment, arbitration award, injunction, decree,
indenture, mortgage, lease, license, lien, or other agreement or instrument to
which Buyer is a party or by which it is bound, and (iii) violate or conflict
with any provision of the by-laws or articles of incorporation of Buyer as
amended to the date of this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 

 
4.             Other Covenants and Agreements.


4.1           Indemnification by Seller.  Upon the terms and subject to the
conditions set forth in Section 4.4 hereof, Seller agree to indemnify and hold
Buyer and the Project harmless against, and will reimburse Buyer (or the Project
if Buyer so requests) on demand for, any payment, loss, damage (including
incidental and consequential damages), cost or expense (including reasonable
attorney's fees and reasonable costs of investigation incurred in defending
against such payment, loss, damage, cost or expense or claim therefore) made or
incurred by or asserted against Buyer or the Project at any time after the
Closing Date in respect of any omission, misrepresentation, breach of warranty,
or nonfulfillment of any term, provision, covenant or agreement on the part of
Seller contained in this Agreement, or from any misrepresentation in, or
omission from, any certificate or other instrument furnished or to be furnished
to Buyer pursuant to this Agreement.


4.2           Indemnification by Buyer.  Upon the terms and subject to the
conditions set forth in Section 4.4 hereof, Buyer agrees to indemnify and hold
Seller harmless against, and will reimburse Seller on demand for, any payment,
loss, damage (including incidental and consequential damages), cost or expense
(including reasonable attorney's fees and reasonable costs of investigation
incurred in defending against such payment, loss, damage, cost or expense or
claim therefore) made or incurred by or asserted against Seller at any time
after the Closing Date in respect of any omission, misrepresentation, breach of
warranty, or nonfulfillment of any term, provision, covenant or agreement on the
part of Buyer contained in this Agreement, or from any misrepresentation in, or
omission from, any certificate or other instrument furnished or to be furnished
to Seller pursuant to this Agreement.


4.3           Tax Indemnity.  Upon the terms and subject to the conditions set
forth in Section 4.4 hereof, Seller agree to indemnify and hold Buyer and the
Project harmless against, and will reimburse Buyer (or the Project if Buyer so
requests) on demand for:


(A)           any and all tax deficiencies in any jurisdiction in respect of
federal, state, local and foreign sales, use, income or franchise tax or taxes
based on or measured by income, including any interest or penalties thereon and
legal fees and expenses incurred by Buyer and the Project with respect to the
taxable year ended December 31, 2009, and all prior taxable years; and


(B)           any and all such taxes, interest, penalties and legal fees and
expenses in respect of the period from January 1, 2009 up to and including the
Closing Date, but only to the extent that such deficiencies, taxes, interest,
penalties and legal fees and expenses exceed, in the aggregate, the amount of
the aggregate reserves for such taxes, if any, shown as liabilities on the
Closing Balance Sheet.


The indemnity provided for in this Section 4.3 shall be independent of and in
addition to any other indemnity provision of this Agreement and, anything in
this Agreement to the contrary notwithstanding [including Section 4.4B)(ii)
hereof], shall survive indefinitely.
 
 
 
8

--------------------------------------------------------------------------------

 

 
4.4           Conditions of Indemnification.  With respect to any actual or
potential claim, any written demand, the commencement of any action, or the
occurrence of any other event which involves any matter or related series of
matters (a "Claim") against which a party hereto is due to be indemnified (the
"Indemnified Party") by the other party (the "Indemnifying Party") under
Sections 4.1, 4.2 or 4.3 hereof:


(A)           Promptly (and in no event no more than 30 days) after (i) Seller
(if Seller are the Indemnified Party), or (ii) the President of the Buyer or the
Project (if Buyer or the Project is the Indemnified Party) first receives
written documents pertaining to the Claim, or if such Claim does not involve a
third party Claim (a "Third Party Claim"), promptly (and in no event no more
than 30 days) after (i) Seller (if Seller are the Indemnified Party), or (ii)
the President of the Buyer or the Project (if Buyer or the Project is the
Indemnified Party) first has actual knowledge of such Claim, the Indemnified
Party shall give notice to the Indemnifying Party of such Claim in reasonable
detail and stating the amount involved, if known, together with copies of any
such written documents.


(B)           The Indemnifying Party shall have no obligation to indemnify the
Indemnified Party with respect to any Claim if the Indemnified Party fails to
give the notice with respect thereto in accordance with Section 4.4(A) hereof.


(C)           If the Claim involves a Third Party Claim, then the Indemnifying
Party shall have the right, at its sole cost, expense and ultimate liability
regardless of the outcome, and through counsel of its choice (which counsel
shall be reasonably satisfactory to the Indemnified Party), to litigate, defend,
settle or otherwise attempt to resolve such Third Party Claim; provided,
however, that if in the Indemnified Party's reasonable judgment a conflict of
interest may exist between the Indemnified Party and the Indemnifying Party with
respect to such Third Party Claim, then the Indemnified Party shall be entitled
to select counsel of its own choosing, reasonably satisfactory to the
Indemnifying Party, in which event the Indemnifying Party shall be obligated to
pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the Indemnified Party may elect, at any time and at the Indemnified
Party's sole cost, expense and ultimate liability, regardless of the outcome,
and through counsel of its choice, to litigate, defend, settle or otherwise
attempt to resolve such Third Party Claim.  If the Indemnified Party so elects
(for reasons other than the Indemnifying Party's failure or refusal to provide a
defense to such Third Party Claim), then the Indemnifying Party shall have no
obligation to indemnify the Indemnified Party with respect to such Third Party
Claim, but such disposition will be without prejudice to any other right the
Indemnified Party may have to indemnification under Section 4.1, 4.2 or 4.3
hereof, regardless of the outcome of such Third Party Claim.  If the
Indemnifying Party fails or refuses to provide a defense to any Third Party
Claim, then the Indemnified Party shall have the right to undertake the defense,
compromise or settlement of such Third Party Claim, through counsel of its
choice, on behalf of and for the account and at the risk of the Indemnifying
Party, and the Indemnifying Party shall be obligated to pay the costs, expenses
and attorney's fees incurred by the Indemnified Party in connection with such
Third Party Claim.  In any event, Buyer, the Project and Seller shall fully
cooperate with each other and their respective counsel in connection with any
such litigation, defense, settlement or other attempted resolution.


4.5           Taxes and Expenses.


(A)           Seller hereby covenant and agree to assume and pay all taxes
arising from or relating to the transactions as contemplated by this
Agreement.  Except as otherwise specifically provided for in this Agreement,
Seller shall be individually responsible for and shall personally pay all costs,
liabilities and other obligations incurred by Seller in connection with the
performance of and compliance with all transactions, agreements and conditions
contained in this Agreement to be performed or complied with by Seller,
including legal and accounting fees.  In no event shall any of such taxes,
costs, liabilities or other obligations be paid by or incurred on behalf of the
Project.
 
 
 
9

--------------------------------------------------------------------------------

 

 
(B)           Except as otherwise specifically provided for in this Agreement,
Buyer will assume and pay all costs, liabilities and other obligations incurred
by Buyer in connection with the performance of and compliance with all
transactions, agreements and conditions contained in this Agreement to be
performed or complied with by Buyer, including legal and accounting fees.


4.6           Exclusive Dealing.


(A)           Prior to the termination of this Agreement, Seller shall not
authorize or permit, and shall not allow the Project or any officer, director or
employee of, or any investment banker, attorney or other advisor or
representative of any of the foregoing, to (i) solicit or initiate or encourage
the submission of any Acquisition Proposal (as herein defined) or (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to or take any other action to facilitate
any inquiries or the making of any proposal that constitutes, or may reasonable
be expected to lead to any Acquisition Proposal.  For purposes of this
Agreement, “Acquisition Proposal” means any inquiry about or proposal for the
acquisition to purchase of a substantial amount of assets of the Project or any
type of exchange offer or other offer that if consummated would result in any
person beneficially owning any equity interest in the Project, or any merger,
consolidation, business combination, sale of any material assets,
recapitalization, liquidation, dissolution or similar transaction involving the
Project (or equity securities thereof) other than transactions contemplated by
this Agreement, or any other transaction the consummation of which would
reasonable be expected to impede, interfere with, prevent or materially delay
the transaction contemplated by this Agreement, or which would reasonably be
expected to dilute materially the benefits to Buyer of the transaction
contemplated by this Agreement.


(B)           During the term of this Agreement, Seller shall not, nor permit
the Project to, (i) approve or recommend, consider or evaluate or cause to be
considered or evaluated, any Acquisition Proposal or (ii) enter into any
agreement or understanding with respect to any Acquisition Proposal.  Seller
acknowledge and agree that they are not required or obligated in order to comply
with any fiduciary or other duty to review, consider or take any action with
respect to any Acquisition Proposal (including, without limitation, any action
prohibited by this Section) during the term of this Agreement.


4.8           Public Announcements.  Neither Seller nor Buyer will at any time,
without the prior written consent of the other, make any announcement, issue any
press release or make any statement with respect to this Agreement or any of the
terms or conditions hereof except as may be necessary to comply with any law,
regulation or order; provided, however, that subsequent to the Closing Buyer may
disclose the consummation of the transaction herein contemplated without the
consent of the Seller.


5.           Conditions of Closing.


5.1           Buyer’s Conditions of Closing.    The obligation of Buyer to
purchase and pay for the Project shall be subject to and conditioned upon the
satisfaction (or waiver by Buyer) at the Closing of each of the following
conditions:


(A)             All representations and warranties of Seller contained in this
Agreement and the Schedules hereto shall be true and correct at and as of the
Closing Date, Seller shall have performed all agreements and covenants and
satisfied all conditions on its part to be performed or satisfied by the Closing
Date pursuant to the terms of this Agreement, and Buyer shall have received a
certificate of the Seller dated the Closing Date to such effect.
 
 
 
10

--------------------------------------------------------------------------------

 

 
(B)           There shall have been no material adverse change since the date of
the Unaudited Balance Sheet in the financial condition, business or affairs of
the Project, and the Project shall not have suffered any material loss (whether
or not insured) by reason of physical damage caused by fire, earthquake,
accident or other calamity which materially affects the value of its assets,
properties or business, and Buyer shall have received a certificate of the
Seller dated the Closing Date to such effect.


(C)           Seller shall have delivered to Buyer evidence, satisfactory to the
Buyer in the sole and exclusive judgment of Buyer, of the Project's certifying
as of a date reasonably close to the Closing Date that the Project has filed all
required reports, paid all required fees and taxes, and is, as of such date, in
good standing and authorized to transact business.


(D)           Seller shall have delivered to Buyer certificates and other
instruments together with all other documents necessary or appropriate to
validly transfer the Project to Buyer free and clear of all security interests,
liens, encumbrances and adverse claims.


(E)           Neither any investigation of the Project by Buyer, nor the
Schedules attached hereto or any supplement thereto nor any other document
delivered to Buyer as contemplated by this Agreement, shall have revealed any
facts or circumstances which, in the sole and exclusive judgment of Buyer and
regardless of the cause thereof, reflect in an adverse way on the Project or its
financial condition, assets, liabilities (absolute, accrued, contingent or
otherwise), reserves, business, operations or prospects.


(F)           The approval and all consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.


(G)           No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.


(H)           As of the Closing, there shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on Buyer.


                                (I)             As of the Closing, there shall
have been no material adverse change in the amount of issued and outstanding
common stock of the Project.


5.2           Seller’s Conditions of Closing.  The obligation of Seller to sell
the Project shall be subject to and conditioned upon the satisfaction (or waiver
by Seller) at the Closing of each of the following conditions:


(A)           All representations and warranties of Buyer contained in this
Agreement shall be true and correct at and as of the Closing Date and Buyer
shall have performed all agreements and covenants and satisfied all conditions
on its part to the performed or satisfied by the Closing Date pursuant to the
terms of this Agreement.


(B)           Buyer shall have effected payment of the Purchase Price in
accordance with Section 1.3 of this Agreement by delivering to Seller
certificates and other instruments representing Buyer’s Shares, duly endorsed
for transfer or accompanied by appropriate stock powers (in either case executed
in blank or in favor of Seller with the execution thereof guaranteed by a bank
or trust), together with all other documents necessary or appropriate to validly
transfer the Buyer’s Shares to Seller free and clear of all security interests,
liens, encumbrances and adverse claims.
 
 
 
11

--------------------------------------------------------------------------------

 

 
(C)           Buyer shall have delivered to Seller a Certificate of its
corporate Secretary certifying:


(1)           Resolutions of its Board of Directors authorizing execution of
this Agreement and the execution, performance and delivery of all agreements,
documents and transactions contemplated hereby; and
 
                                                (2)           The incumbency of
its officers executing this Agreement and all agreements and documents
contemplated hereby.


(D)           The approval and all consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.


(E)           No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.


                (F)           As of the Closing, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on Seller.


                                (G)           As of the Closing, there shall
have been no material adverse change in the amount of issued and outstanding
common stock of Buyer.


6.             Termination.


6.1           Methods of Termination.   The transactions contemplated herein may
be terminated and/or abandoned at any time before or after approval thereof by
Seller and Buyer, but not later than the Closing:


6.1.1        By mutual consent of Buyer and Seller; or


6.1.2        By Buyer, if any of the conditions provided for in Section 5.1
hereof shall not have been met or waived in writing by Buyer at or prior to
Closing; or


6.1.3        By Seller, if any of the conditions provided for in Section 5.2
hereof shall not have been met or waived in writing by Seller at or prior to
Closing.


6.14         By  Seller in the event that Buyer is unable to meet the
requirements set forth in Section 1.3(c)ii of the Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 

 
6.2           Procedure Upon Termination.  In the event of termination by Buyer
or Seller, as applicable, pursuant to Section 6.1 hereof, provided due notice
has been given to the other of the alleged breach and such other party has not
cured the breach within thirty (30) days of verified receipt of such notice. In
the event that written notice of an alleged breach has been given,  according to
the terms and conditions of this Section 6.2, to the other party, the
transactions contemplated by this Agreement shall be terminated without further
action by Buyer or Seller subject to this Section 6.2 in its entirety.


6.2.1        In the event that the Buyer is unable to meet the financing
requirement as defined in Section 1.3 (c) of this Agreement, Seller shall have
the right to terminate this agreement with full rights of rescission, and all
rights, title in and interest to the Project shall be transferred back to the
Seller, provided that that:


(i)             Seller has fully complied with the notice requirement set forth
in this Section 6.2 and Buyer has failed to cure within the 30 days cure period;


(ii)            Seller shall have returned One Hundred percent (100%) of All
verified expenses paid by Buyer for the benefit of the Project from the date of
this Agreement though the date of the termination by Seller;


(iii)           Seller shall forfeit all right, title and interest in and to the
remaining Four Million Five Hundred Thousand (4,500,000) shares of the Buyer’s
common stock then due Seller for the outstanding Balance of the Purchase of the
Project;


(iv)           The Parties hereby acknowledge and agree that NONE of the
provision set forth in this Section 6.2.1 (i),(ii),(iii) shall be available to
Seller prior to Twenty Four (24) months from the Closing Date as defined in
Section 1.4 herein and this Section 6.2.1 (i),(ii),(iii) shall be only available
as a remedy in the event that Buyer verifiably breaches the terms and conditions
set forth in section 1.3(c) of this Agreement.


6.2.2        Each party will redeliver all documents, work papers and other
material of any other party relating to the transactions contemplated hereby,
whether so obtained before or after the execution of this Agreement, to the
party furnishing the same; and


6.2.3        No party hereto shall have any liability or further obligation to
any other party to this Agreement except that if such termination is a result of
the failure of any condition set forth in (i) Sections 5.1(A) through 5.1(F) and
5.1(I) hereof, then Buyer shall be entitled to recover from Seller all
out-of-pocket costs which Buyer has incurred (including reasonable attorney's
fees, accounting fees and expenses); and (ii) Sections 5.2(A) through 5.2(D)
hereof, then Seller shall be entitled to recover from Buyer all out-of-pocket
costs which Seller has incurred (including reasonable attorney's fees,
accounting fees and expenses).




7  
Miscellaneous.




 
7.1           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed given to
a party when:



(i)   delivered by hand or by a nationally recognized overnight courier
service  (costs prepaid),


(ii)   sent by facsimile with confirmation of transmission by the transmitting
equipment, or;
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(iii)   received or rejected by the addressee, if sent by certified mail,
postage prepaid and return receipt requested, in each case to the following:


If to Seller:             ROTA INVERSIONES S. DE R.L.
El Carrizal Blvd. Fuerzas Armadas
250 MTS al Sur de Astaldi Columbus
Teguciglapa,Honduras C.A. 
Attention: Marco Rodriguez,, President


If to Buyer:            Minerco Resources, Inc.
16225 Park Ten Place Dr., Suite 500
Houston, Texas 77095
Attention: V. Scott Vanis, President




7.2           Execution of Additional Documents.  The parties hereto will at any
time, and from time to time after the Closing Date, upon request of the other
party, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required to carry out the intent of this Agreement, and to transfer
and vest title to the Project being transferred hereunder, and to protect the
right, title and interest in and enjoyment of all of the Project sold, granted,
assigned, transferred, delivered and conveyed pursuant to this Agreement;
provided, however, that this Agreement shall be effective regardless of whether
any such additional documents are executed.


7.3           Binding Effect; Benefits.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, executors, administrators and assigns.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.


7.4             Entire Agreement.  This Agreement, together with the Exhibits,
Schedules and other documents contemplated hereby, constitute the final written
expression of all of the agreements between the parties, and is a complete and
exclusive statement of those terms.  It supersedes all understandings and
negotiations concerning the matters specified herein.  Any representations,
promises, warranties or statements made by either party that differ in any way
from the terms of this written Agreement and the Exhibits, Schedules and other
documents contemplated hereby, shall be given no force or effect.  The parties
specifically represent, each to the other, that there are no additional or
supplemental agreements between them related in any way to the matters herein
contained unless specifically included or referred to herein.  No addition to or
modification of any provision of this Agreement shall be binding upon any party
unless made in writing and signed by all parties.


7.5            Choice of Law; Venue; Jurisdiction; Attorneys’ Fees.  The parties
acknowledge and agree that this Agreement has been made in Texas, and that it
shall be governed by, construed, and enforced in  accordance with the laws of
the State of Texas, without reference to its conflicts of laws principles.  The
parties also acknowledge and agree that any action or proceeding arising out of
or relating to this Agreement or the enforcement thereof shall be brought in the
Harris County Superior Court, and each of the parties irrevocably submits to the
exclusive jurisdiction of that Court in any such action or proceeding, waives
any objection the party may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such action or proceeding shall be
heard and determined only in that Court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the enforcement
hereof in any other court.  The parties also acknowledge and agree that either
or both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or convenience of forum, or to
personal or subject matter jurisdiction.  The parties also acknowledge and agree
that any action or proceeding referred to above may be served on any party
anywhere in the world without any objection thereto.  The parties also
acknowledge and agree that the prevailing party in any such action or proceeding
shall be awarded the party’s reasonable attorneys’ fees and costs (including,
but not limited to, costs of court).
 
 
 
14

--------------------------------------------------------------------------------

 

 
7.6           Fair Meaning.  The parties agree that the wording of this
Agreement shall be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties to this Agreement, including the
party responsible for drafting the Agreement.


7.7           Mutual Drafting.   The parties hereto acknowledge and agree that
they are sophisticated and have been represented by attorneys who have carefully
negotiated the provisions of this Agreement. As a consequence, the parties also
agree that they do not intend that the presumptions of any laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effect.


7.8           Jurisdiction, Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be governed by Section 7.5 of
this Agreement, and each of the parties irrevocably submits to the exclusive
jurisdiction of each court identified therein in any such action or proceeding;
waives any objection the party may now or hereafter have to venue or to
convenience of forum; agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court; and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any other court.  The parties agree
that either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any action or proceeding referred to in the first sentence of
this Section 10 may be served on any party anywhere in the world.


7.9           Survival.  All of the terms, conditions, warranties and
representations contained in this Agreement shall survive the Closing.


7.10         Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


7.11         Headings.  Headings of the Articles and Sections of this Agreement
are for the convenience of the parties only, and shall be given no substantive
or interpretive effect whatsoever.


7.12         Waivers.  Either Buyer or Seller may, by written notice to the
other, (i) extend the time for the performance of any of the obligations or
other actions of the other under this Agreement; (ii) waive any inaccuracies in
the representations or warranties of the other contained in this Agreement or in
any document delivered pursuant to this Agreement; (iii) waive compliance with
any of the conditions or covenants of the other contained in this Agreement; or
(iv) waive performance of any of the obligations of the other under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including without limitation any investigation by or
on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.
 
 
 
15

--------------------------------------------------------------------------------

 

 
7.13         Merger of Documents.  This Agreement and all agreements and
documents contemplated hereby constitute one agreement and are interdependent
upon each other in all respects


7.14         Incorporation of Exhibits and Schedules.  All Exhibits and
Schedules attached hereto are by this reference incorporated herein and made a
part hereof for all purposes as if fully set forth herein.


7.15         Severability.  If for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.


7.16         Assignability.  Neither this Agreement nor any of the parties'
rights hereunder shall be assignable by any party hereto without the prior
written consent of the other parties hereto.


7.17         Binding on Successors and Assigns.  This Agreement shall be binding
on and shall inure to the benefit of each party, its successors, and
assigns.  This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by either party without the prior written consent of
the other party.


7.18         Third-Party Beneficiaries.  This Agreement is for the sole benefit
of the parties hereto and their permitted successors or assigns, and nothing
herein expressed or implied shall give or be construed to give to any person,
other than the parties hereto and such successors or assigns, any legal or
equitable rights, remedy or claim hereunder.


7.19         Authority of Signers.  The parties represent and warrant that the
person whose signature is set forth  below on behalf of a party is fully
authorized to execute this Agreement on behalf of that party.






 
 

 






 
16

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties have executed this Agreement and caused the same
to be duly delivered on their behalf on the day and year first above written.




SELLER:


By:           ROTA INVERSIONES S. DE R.L.


By:          MARCO RODRIGUEZ
                Marco Rodriguez,
Its:           President




BUYER:


MINERCO RESOURCES, INC., a Nevada Corporation




By:          V. SCOTT VANIS
V. Scott Vanis
Its:           President












 
 








 
17

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.0
CHILIGATORO HYDRO-ELECTRIC PROJECT DESCRIPTION




























 

 


















 
18

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.6
AFFILIATED ENTITIES OF  THE PROJECT


ROTA INVERSIONES S. DE R.L.
MARCO RODRIGUEZ




















 
























 
19

--------------------------------------------------------------------------------

 




SCHEDULE 2.8
JURISDICTIONS WHERE THE PROJECT IS LICENSED TO DO BUSINESS


WHOLE OF HONDURAS












































 




 
20

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.12
UNDISCLOSED LIABILITIES


NONE




























 
 
 
















 
21

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.5
REAL PROPERTY OWNED/LEASED BY THE PROJECT


ATTACHED






 
 
 
 

 
































 
22

--------------------------------------------------------------------------------

 


 
SCHEDULE 2.17
REAL ESTATE AND LEASES
 
ATTACHED
















































 
23

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.18
LIST OF CONTRACTS AND OTHER DATA


THE HONDURAN GOVT CONTRACT ISSUING RIGHTS OF CHILI PROJECT TO ROTA
ALL PERMIT APPROVALS, PENDING APPLICATIONS FROM SERNA, ENERGY COMMISSION.


























 
 






















 
24

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.19
BUSINESS PROPERTY RIGHTS


NONE










































 

 
 
25

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.22
PENDING LITIGATION
 
NONE




















 

 






















 
26

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.23
BANK ACCOUNTS


NONE


















































 
27

--------------------------------------------------------------------------------

 
 


SCHEDULE 2.25
INSURANCE POLICIES


NONE




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 





 
28

--------------------------------------------------------------------------------

 
